DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       Claims 1-8 are pending in this application.

Priority
3.        Acknowledgement is made of applicant’s claim for foreign priority based on application JP 2019-127354 filed on 07/09/2019 under 35 U.S.C 119(a)-(d).

Drawings
4.        The drawing has been filed on 07/01/2020 are acceptable for examination purpose.

Information Disclosure Statement
5.        The information disclosure statement filed on 07/01/2020, 07/28/2020 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.

35 USC § 112, 6th paragraph
            As to the claims, claim limitations recited, an acceptance unit configured to accept a first key and a second key…., a writing unit configured to write, upon performance of a job, attribute data of the job…., a performance unit configured to perform character recognition processing on the image data…., an extraction unit configured to extract at least one word from a character string…., a first encryption unit configured to perform encryption processing on the attribute data…., a second encryption unit configured to perform encryption processing on the image data….,a sending unit configured to send the attribute data and the at least one extracted word…., an upload unit configured to upload encrypted data that is generated by the encryption processing performed on the image data using the second key to the server….,a generation unit configured to generate the third key for each job….have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder(s) “an acceptance unit, a writing unit, a performance unit configured, an extraction unit, a first encryption unit, a second encryption unit, a sending unit, an upload unit, a generation unit” (an acceptance unit configured to accept a first key and a second key…., a writing unit configured to write, upon performance of a job, attribute data of the job…., a performance unit configured to perform character recognition processing on the image data…., an extraction unit configured to extract at least one word from a character string…., a first encryption unit configured to perform encryption processing on the attribute data…., a second encryption unit configured to perform encryption processing on the image data….,a sending unit configured to send the attribute data and the at least one extracted word…., an upload unit configured to upload encrypted data that is generated by the encryption processing performed on the image data using the second key to the server….,a generation unit configured to generate the third key for each job….) 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, at least the claims containing the limitations described above has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the respective corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (fig. 3; paras., 0045-0046, 0050-0058, 00107-00113 of the filed specification at least discloses that CPU of the image processing apparatus obviously realized to control and execute or function as/of the acceptance unit, the writing unit 301, the performance unit 301, the extraction unit 305, the first encryption unit 303, the second encryption unit 303, the sending unit 302, an upload unit 302, the generation unit 303).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 

EXAMINER’S AMENDMENT
6.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

7.        MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment.
          The Examiner finds that the title provided by Applicant is unsatisfactory. Accordingly the title has been changed by Examiner's Amendment.    
A title has been amended as – IMAGE PROCESSING APPARATUS, SYSTEM, SERVER, CONTROL METHOD, AND STORAGE MEDIUM TO PERFORM ENCRYPTION PROCESSES ON IMAGE DATA AND ATTRIBUTE DATA USING FIRST AND SECOND KEYS AND FURTHER PERFORMS CHARACTER RECOGNITION PROCESS --



9.        The claims of the application have been amended as follows:     
           5. (Currently Amended) The image processing apparatus according to claim 3,
           wherein the first key corresponds to a first common key in a first common-key cryptosystem, 
            the second key corresponds to a public key of a key pair including the public key and a private key in a public-key cryptosystem, and 
             the third key corresponds to an another common key in an another common-key cryptosystem.

(End of amendment)

Allowable Subject Matter
10.      Claims 1-8 are allowed.

                                            REASONS FOR ALLOWANCE
11.       The following is an examiner’s statement of reasons for allowance: 
            Bando (US Pub 2009/0284785) teaches in Figs. 1, 4-7, elements 10, 30 and paras.,0032, 0047-0051 that a printer 10 as an image processing device and client 30 or an image processing device 30 as an image processing apparatus (see para., 0030).  Bando teaches that the client 30 generates a print job including one of public & secret 

          Kono et al. (US Pub 2018/0076952) teaches in Figs. 1, 15, elements 60-70 and paras.,0117-0118, 0132 that a printer 60 accepted the one or both keys transferred from management 70. 

           Kasatani (US Pub 2005/0195446) teaches in Figs. 1, 27-28 and abstract, 0010-0012, 0291-0298, 0300-0305 that a printer 1 performs scanning process on a document and also performs a character recognition process on the scanned document based on the job or area log information, and execute image processing by applying the designated image process condition.  
         
           The independent claim 1 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited that an image processing apparatus acquires keys, an image data with attributes information and performs image recognition process and  “a first encryption unit configured to perform encryption processing on the attribute data and the at least one extracted word using the first key; a second encryption unit configured to perform encryption processing on the image data included in the job log record using the second key; a sending unit configured to send the attribute data and the at least one extracted word that are encrypted by the encryption processing using the first key to a server over a network; and an upload unit configured to upload encrypted data that is generated by the encryption processing performed on the image data using the second key to the server over the network, according to an instruction from the server”, in combination with all other limitations as claimed in independent claim 1.

           The independent claim 7 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited a control method performs by an image processing apparatus, which acquires keys, an image data with attributes information and performs image recognition process and  “a first encryption unit configured to perform encryption processing on the attribute data and the at least one extracted word using the first key; a second encryption unit configured to perform encryption processing on the image data included in the job log record using the second key; a sending unit configured to send the attribute data and the at least one extracted word that are encrypted by the encryption processing using the first key to the server over a network; and an upload unit configured to upload encrypted data that is generated by the encryption processing performed on the image data using the second key to the server over the network, according to an instruction from the server, and wherein the server includes: a management unit configured to manage the attribute data and the at least one extracted word that are encrypted by the encryption processing using the first key after associating the attribute data and the at least one extracted word with location information indicating a storage location to which the encrypted data is to be uploaded; a reception unit configured to receive data that the information processing apparatus makes by encrypting information input by a user using a key corresponding to the first key, as a search key; a search unit configured to search at least one of the encrypted attribute data and the encrypted at least one extracted word that are managed by the management unit for data that matches the search key; and a provision unit configured to provide the information processing apparatus with the location information that is associated with the data matched as a result of the search and is managed by the management unit”, in combination with all other limitations as claimed in independent claim 7.
           The other independent claim 8 recites essentially the same subject matters as claim 1 and are therefore allowable for at least same reasons.
           The dependent claims 2-6, depend either directly or indirectly from claim 1, and are therefore allowable for at least the same reasons as claim 1.
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
12.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. US Pub 2015/0104012              c. US Patent 8,509,425
            b. US Pub 2003/0002068              d. US Pub 2015/0082036
            e. US Pub 2011/0019821

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 

/HARIS SABAH/Examiner, Art Unit 2674